Biddle, J.
Prosecution commenced against the appellee, before the mayor of the city of Crawfordsville, on the following affidavit:
“ Lydia Hamilton, being first duly sworn, upon her oath says, that, on the 11th day of March, 1878, in the county of Montgomery and State of Indiana, one Richard Walters, then and there being, did then and there unlawfully injure a toll-gate, by then and there cutting a rope attached to and forming a part of said gate; said toll-gate being then and there the property of the Crawfordsville and Yountsville Turnpike Company, to the damages of said gate and company twenty-five cents. Lydia Hamilton.”
“ Sworn to,” etc.
*227This prosecution is founded on section 66, 2 R. S. 1876, p. 479, which is in the following words:
“ Sec. 66. Every person who shall in any manner obstruct any highway, railroad, tow-path, canal, turnpike, plank or coal road, or injure any toll or other bridge, or toll-gate, culvert, embankment, or lock, or make any breach in any canal, or injure any material used in the construction of such roads and canal, such person, and all other persons aiding and abetting therein, shall be fined not exceeding five hundred dollars, or imprisoned not exceeding three months; and upon prosecution for obstructing a highway, it shall be sufficient to prove that it is used and worked as such.”
Under this section, no malicious purpose or mischievous intent is necessary to constitute the offence.
~We think the affidavit is sufficient, and that the court erred in dismissing the ease.
Tim j udgment is reversed; cause remanded for further proceedings, according to this opinion.